Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141671                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  GRIEVANCE ADMINISTRATOR,                                                                            Alton Thomas Davis,
           Petitioner-Appellee,                                                                                          Justices


  v                                                                 SC: 141671
                                                                    ADB: 08-000022-AI;
                                                                          08-000085-JC;
                                                                          08-000140-GA
  FREDERICK M. TOCA, JR.,
           Respondent-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2010                   _________________________________________
           s1213                                                               Clerk